                                            Case 3:14-cr-00175-WHA Document 979 Filed 01/24/19 Page 1 of 1



  UNITED STATES DISTRICT COURT                                                                             TRANSCRIPT ORDER                                                                     COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                              Please use one form per court reporter.                                                             DUE DATE:
                 CAND 435                                                                       CJA counselplease use Form CJA24
             {CAND Rev. 08/2018)                                                              Please read instructions on next page.

la. CONTACT PERSON FOR THIS ORDER                                               2a. CONTACT PHONE NUMBER                                                 3. CONTACT EMAIL ADDRESS

Lily Connors                                                                   (415)981-7210                                                               lconnors@walkuplawoffice.com
lb. AHORNEY NAME (if different)                                                 2b. ATTORNEY PHONE NUMBER                                                3. ATTORNEY EMAIL ADDRESS

Andrew P. McDevitt                                                              (415)981-7210                                                              amcdevitt@walkuplawoffice.com
4. MAILING ADDRESS(INCLUDE LAW FIRM NAME,IF APPLICABLE)                                                    5. CASE NAME                                                                           6. CASE NUMBER

Walkup, Melodia, Kelly & Schoenberger
                                                                                                            USA V. PGE                                                                              3:14-cr-00175
650 California Street, 26th Floor
San Francisco. CA 94108
                                                                                                           8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-f □ FTR                                       □ APPEAL           0 CRIMINAL          □ Infoima pauperls (NOTErCourt order for transcripts must be attached)
                                                                                                           n NON-APPFAl       n civil             CIA: Do not use this form: use Form CJA24.
Jo Ann Bryce

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding{s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                                        b.         SELECT FORMAT(S) (NOTE; ECF access is Included
 a.     HEARiNG(S) (OR PORTIONS OF HEARINGS)                                                                                                             c.       DELIVERY TYPE (Choose one per line)
                                                                                                   with purchase of PDF, text, paper or condensed.)

                                                              PORTION                        PDF        TEXr/ASCII    PAPER   CONDENSED    ECF ACCESS   ORDINARV      14-Day   EXPEDITED            DAILY       HOURLY
      DATE          JUDGE            TYPE
                                                 if requesting less than full hearing    (email)          (email)                (email)     (web)      (304ay)                 (T-day)            (Next day)   (2 hfS)
                    (initials)     {e.g. CMC)   specitv portion (ag witness or time)


08/15/2017          WHA            Status       Full                                                       o           o          o           o           o                       o         o         o          o        o

                                                                                             o             o           o          O           O           O            O          O         O         O          O        O

                                                                                             O             O           O          o           o           o            o          o                   o          o        o

                                                                                             o             o           o          o           o           o            o          o                   o          o        o

                                                                                             o             o           o          o           o           o            o          o         o         o          o        o

                                                                                             o             o           o          o           o           o            o          o         o         o          o        o

10. ADDITIONAL COMMENTS. INSTRUCTIONS, QUESTIONS. ETC:




ORDER & CERTIFICATION (11. & 12.) By Signing below, I certify^ at I will pay all charges^eposit piu additional)                                                                  12. DATE

11. SIGNATURE




         Clear Form                                                                                                                                                                         Save as new PDF
